Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Applicant’s amendments and remarks filed March 19, 2021 are acknowledged.

Applicant election of the invention of Group II, and further election of the species of antigenic specificity which is “MAGE-A12 in the context of HLA-Cw7,” and the species of TCR comprising the CDRs of SEQ ID NOs: 26-31, wherein said CDRs are found in the variable region amino acid sequences of SEQ ID NOs: 32-33, the alpha and beta chain amino acid sequences of SEQ ID NOs: 34-35, and are encoded within the nucleotide sequence of SEQ ID NO: 47 is also acknowledged.

Applicant traverses their Group and Species elections on the following grounds:
   
“All of the pending claims relate to an isolated or purified nucleic acid comprising a nucleotide sequence encoding a TCR having antigenic specificity a) MAGE-A3 in the context of HLA-A1 or b) MAGE-A12 in the context of HLA-Cw7, vectors comprising the nucleic acid, host cells (and populations thereof) comprising the vectors, pharmaceutical compositions comprising the population of cells, and methods of using the same. Thus, any search of the subject matter of Group II will likely overlap or encompass that of the other four Groups. It does not appear that any additional burden on the Office in considering Groups I-V together is so serious as to require dividing the subject matter into multiple patent applications. Moreover, examination of the patent application would be most expeditious by examining all pending claims together. 

Likewise, with respect to the species elections, we believe that any search and consideration of the specific species recited in the claims will likely overlap and encompass that for the other claimed species, and examination of the patent application would be most expeditious by examining all species together. “



Claims 1-8, 10-14, 16-24, 26-31 are pending.

Claims 1-8, 10-14, 16-24 and 26 are under examination as they read on the species of antigenic specificity which is “MAGE-A12 in the context of HLA-Cw7,” and the species of TCR comprising the CDRs of SEQ ID NOs: 26-31.

Claims 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3-19-21.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2, 17-22, 24 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panelli et al. (WO0174847A2, cited herewith) in view of Schumacher (Nat Rev Immunol. 2002 Jul;2(7):512-9); Uckert et al. (Cancer Immunol Immunother (2009) 58:809–822); Seitz et al. (Proc Natl Acad Sci U S A. 2006 Aug 8;103(32):12057-62), Dornmair et al. (WO2012017081).

The first paragraph of the Detailed Description of the Invention of Panelli teaches the following:

“The present invention is predicated, at least in part, on the surprising and unexpected discovery of a T-cell epitope in the cancer-specific antigen MAGE-12 at amino acids 170-178. The epitope is recognized by tumor-infiltrating lymphocytes. The epitope is advantageous in that it provides a tumor rejection antigen for a large segment i.e., approximately 20%, of the population afflicted with melanoma, which expresses the cell-surface MHC-class I molecule HLA-Cw*0702 and for which no tumor rejection antigen is currently available for induction of an immune response to 

At page 3, last paragraph, Panelli teaches:

“The polypeptides and complexes thereof with HLA-Cw*0702 can be used in the generation of monoclonal antibodies or cytolytic T-cell clones specific for the polypeptides or complexes. The production of antibodies is within the skill in the art as is the generation of a cytolytic T-cell clone (see, e.g., U.S. Patent No. 5,851,523). Such monoclonal antibodies and cytolytic T-cell clones are useful reagents in diagnosing cancer; etc. Diagnostic assays, such as immunoassays and the chromium release assay, are known in the art.  Cytolytic T-cell clones are also useful in adoptive transfer and other therapeutic applications (see, e.g., U.S. Patent No. 5,558,995).”

At page 11-12 bridging paragraph Panelli teaches the identical of “Tumor-infiltrating lymphocyte (TIL) cell lines,” wherein “[i]t was determined that the HLA allele Cw*0702 was the restriction element for F001-TIL.”

However, Panelli fails to teach isolated nucleic acid comprising a nucleotide sequence encoding a T cell receptor (TCR) having antigenic specificity for MAGE-A12 in the context of HLA-Cw7 (claim 1); in particular wherein the TCR has antigenic specificity for a MAGE-A12 epitope comprising VRIGHLYIL (claim 2); or for nucleic acids complementary to the nucleic acid sequence of claim 1 / that hybridize under stringent condition with the nucleic acid sequence of claim 1 (claims 17 / 18); or for a recombinant expression vector comprising the nucleic acid sequence of claim 1 (claim 19); or for isolated host cells comprising said vector, wherein said host cells are T-cells or TIL, or for a population of cells comprising at least one host cell of claims 20 (claims 20-24); or for a pharmaceutical composition comprising said population of cells and a pharmaceutically acceptable carrier (claim 26).
That said, it was well known to the ordinarily skilled artisan as of applicant’s date of invention that obtaining the sequence of TCR α- and β- chains from T-cells that have the potential to recognize cancer-specific antigens such as the MAGE-12 amino acids 170-178 peptide epitope in complex with HLA-Cw*0702 can be advantageous because it allows one to transfer said TCR α- 170-178:HLA-Cw*0702-specific T-cells from each individual patient de novo (see, e.g., Schumacher, in particular page 513, col. bridging paragraph; Uckert, Section entitled "Adoptive T cell therapy: Introduction”).

Moreover, one of ordinary skill in the art would have been well aware that methods for efficiently cloning the paired α- and β- chain sequences of such cancer-specific T cells 
would facilitate transfer of such TCRs into host cells having the best therapeutic characteristics.

In this regard, the ordinarily skilled artisan would have looked to the teachings of Seitz which
describes using anti-Vβ specific antibodies to clone T-cells derived from various Vβ lineages and
the sequencing of said T-cells paired Vα- and Vβ chains by a multiplex PCR protocol (see entire
document including page 12057 and Fig. 1 and Discussion), or to Dornmair which teaches the
identification of paired TCR α and β chains in a single T cell by a multiplex PCR protocol (see
Example 4).

Given the knowledge in the art described above it would have been obvious to one of ordinary
skill in the art, and one of ordinary skill in the art would have been motivated to use an antibody
based method like that described by Seitz, or a single cell sequencing method like that described
by Dornmair, to clone the α- and β- chain encoding nucleic acids from MAGE-12170-178:HLA-Cw*0702-specific T-cell lines.

With the α- and β- chain encoding nucleic acids from MAGE-12170-178:HLA-Cw*0702-specific T-cell lines in hand, it further would have been obvious to one of ordinary skill in the art to introduce said nucleic acids, e.g., in the format of a recombinant expression vector, into T-cells as described by Uckert in the section entitled “Transfer System” at pages 811-812.

Moreover, given the teachings of Panelli that MAGE-12170-178:HLA-Cw*0702-specific cytolytic T-cell clones are useful in adoptive transfer for the treatment of cancer, it would be obvious to one of ordinary skill in the art, and one of ordinary skill in the art would have been motivated to 170-178:HLA-Cw*0702-specific T-cells in the form of a pharmaceutical composition comprising a pharmaceutically acceptable carrier.

In the process of identifying a population of T-cells that is not only stably transduced with the desired α- and β- chain encoding nucleic acid but also exhibits high-level TCR expression it further would have been obvious to one of ordinary skill in the art to prepare nucleic acids capable of hybridizing under stringent conditions to the nucleic acid of claim 1 as a tool to monitor the degree to which the transduced α- and β- chain encoding nucleic acid has been integrated into the host cell genome (see Uckert at page 811 col. bridging paragraph).

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panelli et al. (WO 01/74847, cited herewith) in view of Schumacher (Nat Rev Immunol. 2002 Jul;2(7):512-9); Uckert et al. (Cancer Immunol Immunother (2009) 58:809–822); Seitz et al. (Proc Natl Acad Sci U S A. 2006 Aug 8;103(32):12057-62), Dornmair et al. (WO2012017081), as applied to claims 1-2, 17-22, 24 and 26 above, and further in view of Rosenberg et al. (WO 2010088160Al, cited on an IDS).

The teachings of Panelli in view of Schumacher, Uckert, Seitz, and Dornmair are given above.

However, these references do not explicitly teach an isolated host cell comprising a recombinant expression vector comprising an isolated or purified nucleic acid comprising a nucleotide sequence encoding a T cell receptor (TCR) having antigenic specificity for a) melanoma antigen family A (MAGE A)-3 in the context of HLA-A1 or b) MAGE-A12 in the context of HLA-Cw7, wherein the cell is a tumor infiltrating lymphocyte (TIL).

or a tumor infiltrating lymphocyte (TIL) or a population of cells comprising said T-cell or TIL, imparting the antigen specificity of the recombinant TCR onto the host cell.  Said host cells can, in turn, be formulated as a pharmaceutical composition and used to treat cancers that display tyrosinase peptide 368-376:HLA-A2 on their surface such as gliomas and melanomas (see paragraphs 3-6, 85-96, 98-105, 112 and Example 1).  

Rosenberg further teaches methods of making nucleic acids comprising a nucleotide sequence encoding a polypeptide comprising the α / β chain of a TCR joined by a ribosomal “skip" sequence (SEQ ID NO: 26, which encodes SEQ ID NO: 13) to the cognate β / α chain of a TCR such that upon translation of such a nucleic acid the end product is two separate α and β polypeptide chains (see, e.g., paragraph 79 and Examples 1, 2 and 5).  According to Rosenberg, the ribosomal "skip" sequence improves translation efficiency by providing a single transcript that may be translated by a single ribosome to provide two separate α and β polypeptide chains (see ibid).  

Lastly, Rosenberg teaches fusion proteins wherein the α or β chains of a TCR is fused to an amino acid sequence encoding an immunoglobulin (see paragraph 54).

Given the combined reference teachings it would have been obvious to one of ordinary skill in the art that the α- and β- chain encoding nucleic acids from MAGE-12170-178:HLA-Cw*0702-specific T-cells of Panelli could be used to genetically modify TIL.  A reason one of ordinary skill in the art would have been motivated to genetically modify TIL with such a recombinant TCR is because the resulting population of lymphocytes would have the added advantage of being isolated from the peri-tumor environment and thus would be reasonably expected to possess surface marker or other characteristics, such as endogenous tumor specific TCRs, that may enable these cell to better traffic to the tumor microenvironment.

prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panelli et al. (WO 01/74847, cited herewith) in view of Schumacher (Nat Rev Immunol. 2002 Jul;2(7):512-9); Uckert et al. (Cancer Immunol Immunother (2009) 58:809–822); Seitz et al. (Proc Natl Acad Sci U S A. 2006 Aug 8;103(32):12057-62), Dornmair et al. (WO2012017081) as applied to claims 1-2, 17-22, 24 and 26 above, and further in view of Heidecker et al. (WO 0129220A2, cited herewith, hereinafter “Heidecker #1”) and Heidecker et al. (J Immunol 2000; 164:6041-6045, cited on an IDS, hereinafter “Heidecker #2”).

The teachings of Panelli in view of Schumacher, Uckert, Seitz and Dornmair as applied to claims 1-2, 17-22, 24 and 25 are set forth above.  

However, these references do not teach nucleic acids encoding the particular elected species of TCR having the CDRs of SEQ ID NOs: 26-31, or the variable domains of SEQ ID NO: 32-33 or the full length alpha and beta chains of SEQ ID NO: 34-35.

Heidecker #1 teaches the isolation of a CTL clone designated “501 D/19” which produced TNF when stimulated with “LB831-BLC” (bladder carcinoma cell line) and further lyses various melanoma and renal cell carcinoma cell lines (see Example 1).  Heidecker #1 shows that CTL “501 D/19” binds the peptide antigen of claim 2 when presented in the context of the class I MHC which is “HLA-Cw*0701” (see Example 1).  The last sentence of Example 1 reads as follows: “Half-maximal lysis was obtained with a remarkably low concentration of nonapeptide VRIGHLYIL (SEQ ID NO:4), 100 pM, indicating that this peptide is recognized very efficiently by CTL 501D/19.”  Example 2 of Heidecker #1, following the last sentence of Example 1, describes how “[e]xpression of MAGE-A12 was determined in tumor samples and/or cell lines of a variety of tumors by RT-PCR,” and shows these findings in Table 1 on page 44.  

nd and 3rd paragraphs, Heidecker #1 teaches the following: 

“When ‘disorder’ or ‘condition’ is used herein, it refers to any pathological condition
where the MAGE-A12 immunogenic polypeptide is expressed.  Such disorders include
cancers, including bladder carcinomas, melanomas, esophageal carcinomas, lung carcinomas, head and neck carcinomas, breast carcinomas, colorectal carcinomas, myelomas, brain tumors, sarcomas, prostate carcinomas and renal carcinomas.

Some therapeutic approaches based upon the disclosure are premised on inducing a
response by a subject's immune system to MAGE-A12 immunogenic polypeptide presenting cells. One such approach is the administration of autologous CD8+ T cells specific to the complex of a MAGE-A12 HLA binding peptide and an HLA class I molecule to a subject with abnormal cells of the phenotype at issue. It is within the skill of the artisan to develop such CD8+ T cells in vitro.  Generally, a sample of cells taken from a subject, such as blood cells, are contacted with a cell presenting the complex and capable of provoking CD8+ T lymphocytes to proliferate.”

The teachings of Heidecker #2 are largely cummulative with those of Heidecker #1, e.g., Heidecker #2 teaches the CTL 501D/19 cell line (see, e.g., page 6042, right col., 1st paragraph).  

Additionally, Heidecker #2 teaches “…cells bearing either Cw*07011 or Cw*0702 were recognized by CTL 501D/19 with the same efficiency when pulsed with peptide VRIGHLYIL. These two allelic subtypes are the most frequent and together account for nearly 100% of Cw7-positive Caucasians (21).” (see page 6043-44 bridging paragraph, emphasis added).

Given the reference teachings it would have been obvious to one of ordinary skill in the art that the CTL 501D/19 cell line of Heidecker / Heidecker #2 would be an excellent source for TCR α and β chains that can be transferred into host T-cells using, e.g., the recombinant expression vector systems described by Uckert, to produce cytotoxic effector cells suitable for adoptive immunotherapeutic treatment of MAGE-12170-178:HLA-Cw*0702 expressing cancers.  One reason the ordinarily skilled artisan would have been motivated to use the MAGE-12170-178:HLA-either Cw*07011 OR Cw*0702 were recognized by CTL 501D/19 with the same efficiency when pulsed with peptide VRIGHLYIL, and these allelic subtypes account for nearly 100% of Cw7-positive Caucasians, meaning T-cells bearing the CTL 501D/19 TCR should be useful in the treatment of large numbers of Cw7-positive patients.

Insofar as Heidecker and Heidecker #2 do not explicitly teach the TCR sequences recited in claims 3-5, as evidenced by the instant specification at paragraph 118, “The α and β chains encoding functional TCRs were isolated from two MAGEA12 reactive, HLA-C*07 reactive T cell clones, PHIN LB831-501D/19, referred to "502" (Heidecker et al., J. Immunol., 164: 6041-6045 (2000))…”  Thus, the CTL 501D/19 cell line of Heidecker and Heidecker #2 necessarily contains SEQ ID NOs: 26-35 of the instant claims.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 6-8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panelli et al. (WO 01/74847, cited herewith) in view of Schumacher (Nat Rev Immunol. 2002 Jul;2(7):512-9); Uckert et al. (Cancer Immunol Immunother (2009) 58:809–822); Seitz et al. (Proc Natl Acad Sci U S A. 2006 Aug 8;103(32):12057-62), Dornmair et al. (WO2012017081), Heidecker et al. (WO 01/29220, cited herewith, hereinafter “Heidecker #1”) and Heidecker et al. (J Immunol 2000; 164:6041-6045, cited on an IDS, hereinafter “Heidecker #2”), as applied to claims 1-5, 17-22, 24 and 26 above, and further in view of Yang et al. (Gene Therapy (2008) 15, 1411–1423).

The teachings of Panelli in view of Schumacher, Uckert, Seitz, Dornmair, Heidecker #1 and Heidecker #2 as applied to claims 1-5, 17-22, 24 and 25 are given above.



According to the instant specification at paragraph 48, “In some embodiments of the invention, the TCRs, polypeptides, and proteins of the invention may be expressed as a single protein comprising a linker peptide linking the α chain and the β chain. In this regard, the TCRs, polypeptides, and proteins of the invention comprising SEQ ID NO: 13, 24, 34, or 44 and SEQ ID NO: 14, 25, 35, or 45 may further comprise a linker peptide comprising SEQ ID NO: 15 or 54.  The linker peptide may advantageously facilitate the expression of a recombinant TCR, polypeptide, and/or protein in a host cell.  Upon expression of the construct including the linker peptide by a host cell, the linker peptide may be cleaved, resulting in separated α and β chains.”

SEQ ID NO: 15 corresponds to the following sequence: “RAKRSGSGATNFSLLKQAGDVEENPGP.”

Thus, the isolated or purified nucleic acid comprising a nucleotide sequence encoding a polypeptide, wherein the polypeptide comprises the amino acid sequences of SEQ ID NOs: 26-31 / SEQ ID NOs: 32-33 / SEQ ID NOs: 34-35 of claims 6-8 encompass in their breadth nucleic acid comprising a nucleotide sequence encoding a polypeptide wherein, e.g., SEQ ID NO: 34 and 35 are joined together by intervening SEQ ID NO: 15.

Yang teaches a bicistronic lentiviral vector that combines a furin cleavage site, and an amino acid spacer followed by a 2A ribosomal skip peptide, see e.g., Figs. 1A and 3B.  See also “Vector construction” at page 1420 wherein it is described how the different combination of 2A
peptides, spacers (GSG, SGSG) and furin (RAKR) were put together to form, e.g., fuSGSGP2A, which is identical to SEQ ID NO: 15 set forth above.  Yang further describes how “All
the constructs, irrelevant to the origin of 2A peptides (T2A, F2A, P2A), functioned to produce the TCR in these two cell lines as demonstrated by fluorescence-activated cell sorting (FACS) st full paragraph), and further describes how expression of multiple genes in a single construct according to their teachings is advantageous (see page 1411, 2nd full paragraph of Introduction; page 1419, 1st full paragraph - col. bridging paragraph).

Given the combined reference teachings it would have been obvious to one of ordinary skill in the art to prepare a nucleic acid(s) comprising a nucleotide sequence encoding a polypeptide, wherein the polypeptide comprises the amino acid sequences of SEQ ID NOs: 26-31 / SEQ ID NOs: 32-33 / SEQ ID NOs: 34-35 of claims 6-8.  One of ordinary skill in the art would have been motivated to employ such a strategy for TCR expression because it allows multiple genes to be efficiently and coordinately in a gene delivery system having limited coding capacity, such as a γ-retroviral vector.  One of ordinary skill in the art would have had a reasonable expectation of expressing the α and β chains from the CTL 501D/19 cell line of Heidecker / Heidecker #2 using such a method given the robust expression and processing of TCR 2A fusion proteins into individual α and β chains described in Yang at page 1419, col. bridging paragraph.

Finally, note that a nucleic acid encoding a protein wherein SEQ ID NO: 34 and 35 are joined together by intervening SEQ ID NO: 15 is would be properly characterized as a “fusion protein.”

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panelli et al. (WO 01/74847, cited herewith) in view of Schumacher (Nat Rev Immunol. 2002 Jul;2(7):512-9); Uckert et al. (Cancer Immunol Immunother (2009) 58:809–822); Seitz et al. (Proc Natl Acad Sci U S A. 2006 Aug 8;103(32):12057-62), Dornmair et al. (WO2012017081), Heidecker et al. (WO 01/29220, cited herewith, hereinafter “Heidecker #1”), Heidecker et al. (J Immunol 2000; 164:6041-6045, cited on an IDS, hereinafter “Heidecker #2”) and Yang et al. , as applied to claims 1-8, 10-13, 17-22, 24 and 26 above, and further in view of Jakobsen et al. (WO2010133828Al, cited on an IDS).

The teachings of Panelli in view of Schumacher, Uckert, Seitz, Dornmair, Heidecker #1 and Heidecker #2 and Yang as applied to claims 1-8, 10-13, 17-22, 24 and 26 are given above.

However, these references do not explicitly teach an isolated or purified nucleic acid comprising a nucleotide sequence encoding a protein, wherein the protein comprises: a first polypeptide chain comprising the amino acid sequence of SEQ ID NOs: 16-18, 26-28, or 36-38; and a second polypeptide chain comprising the amino acid sequence of SEQ ID NOs: 19- 21, 29-31, or 39-41, wherein the protein is a recombinant antibody.

Jakobsen teaches a bifunctional polypeptide comprising a specific binding partner for a peptide-MHC epitope, such as T cell receptor ("TCR") fused to an immune effector, such as an anti-CD3 antibody, wherein the TCR has specificity for a tumor-associated such as NY-ESO (see, e.g., Example B1 on pages 13-19).

Given the reference teachings it would have been obvious to one of ordinary skill in the art that the α or β chains of the tumor antigen specific TCR described by Heidecker could be fused to an anti-CD3 antibody in the same way that the α or β chains of the NY-ESO-specific TCR of Jakobsen was fused to an anti-CD3 antibody.  One of ordinary skill in the art would have been motivated to make such a fusion protein, and one of ordinary skill in the art would have had a reasonable expectation of successfully making such a fusion protein for use in the treatment of MAGE-12170-178:HLA-Cw*0702 expressing cancers.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) Claims 6-8 and 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panelli et al. (WO 01/74847, cited herewith) in view of Schumacher (Nat Rev Immunol. 2002 Jul;2(7):512-9); Uckert et al. (Cancer Immunol Immunother (2009) 58:809–822); Seitz et al. (Proc Natl Acad Sci U S A. 2006 Aug 8;103(32):12057-62), Dornmair et al. (WO2012017081), Heidecker et al. (WO 01/29220, cited herewith, hereinafter “Heidecker #1”) and Heidecker et al. (J Immunol 2000; 164:6041-6045, cited on an IDS, hereinafter “Heidecker #2”) and Yang et al. (Gene Therapy (2008) 15, 1411–1423) as applied to claims 1-8, 10-13, 17-22, 24 and 26 above, and further in view of Rosenberg et al. (WO2010088160A1, cited herewith) and Garber et al. (WO2010075417Al, cited herewith).

The teachings of Panelli in view of Schumacher, Uckert, Seitz, Dornmair, Heidecker #1, Heidecker #2 and Yang as applied to claims 1-8, 10-13, 17-22, 24 and 26 are set forth above.  

As described above, given the teachings of Panelli in view of Schumacher, Uckert, Seitz, Dornmair, Heidecker #1, Heidecker #2 and Yang it would have been obvious to one of ordinary skill in the art to clone the nucleic acids encoding the α and β chains of CTL clone designated “501 D/19” and to join said nucleic acids via a linker, such as via fuSGSGP2A, which is identical to SEQ ID NO: 15 of the instant specification.  One of ordinary skill in the art would have been motivated to employ such a strategy for TCR expression because it allows multiple genes to be efficiently and coordinately in a gene delivery system having limited coding capacity, such as a γ-retroviral vector.  One of ordinary skill in the art would have had a reasonable expectation of expressing the α and β chains from the CTL 501D/19 cell line of Heidecker / Heidecker #2 using such a method given the robust expression and processing of TCR 2A fusion proteins into individual α and β chains described in Yang at page 1419, col. bridging paragraph.

However, these references do not explicitly teach SEQ ID NO: 47 which is a nucleic acid sequence encoding the SEQ ID NO: 34 α chain, fused to a furin-SGSG spacer-P2A sequence of SEQ ID NO: 15, fused to the SEQ ID NO: 35 β chain as shown below:

linker             ------------------------------------------------------------	0
sin35              ------------------------------------------------------------	0

sin34              MTSIRAVFIFLWLQLDLVNGENVEQHPSTLSVQEGDSAVIKCTYSDSASNYFPWYKQELG	60
                                                                               

linker             ------------------------------------------------------------	0
sin35              ------------------------------------------------------------	0
translated_47      KRPQLIIDIRSNVGEKKDQRIAVTLNKTAKHFSLHITETQPEDSAVYFCAASGATDKLIF	120
sin34              KRPQLIIDIRSNVGEKKDQRIAVTLNKTAKHFSLHITETQPEDSAVYFCAASGATDKLIF	120
                                                                               

linker             ------------------------------------------------------------	0
sin35              ------------------------------------------------------------	0
translated_47      GTGTRLQVFPNIQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKTVL	180
sin34              GTGTRLQVFPNIQNPDPAVYQLRDSKSSDKSVCLFTDFDSQTNVSQSKDSDVYITDKTVL	180
                                                                               

linker             ------------------------------------------------------------	0
sin35              ------------------------------------------------------------	0
translated_47      DMRSMDFKSNSAVAWSNKSDFACANAFNNSIIPEDTFFPSPESSCDVKLVEKSFETDTNL	240
sin34              DMRSMDFKSNSAVAWSNKSDFACANAFNNSIIPEDTFFPSPESSCDVKLVEKSFETDTNL	240
                                                                               

linker             -------------------------------RAKRSGSGATNFSLLKQAGDVEENPGP--	27
sin35              ----------------------------------------------------------MT	2
translated_47      NFQNLSVIGFRILLLKVAGFNLLMTLRLWSSRAKRSGSGATNFSLLKQAGDVEENPGPMT	300
sin34              NFQNLSVIGFRILLLKVAGFNLLMTLRLWSS-----------------------------	271
                                                                               

linker             ------------------------------------------------------------	27
sin35              IRLLCYMGFYFLGAGLMEADIYQTPRYLVIGTGKKITLECSQTMGHDKMYWYQQDPGMEL	62
translated_47      IRLLCYMGFYFLGAGLMEADIYQTPRYLVIGTGKKITLECSQTMGHDKMYWYQQDPGMEL	360
sin34              ------------------------------------------------------------	271
                                                                               

linker             ------------------------------------------------------------	27
sin35              HLIHYSYGVNSTEKGDLSSESTVSRIRTEHFPLTLESARPSHTSQYLCASSGGHEQYFGP	122
translated_47      HLIHYSYGVNSTEKGDLSSESTVSRIRTEHFPLTLESARPSHTSQYLCASSGGHEQYFGP	420
sin34              ------------------------------------------------------------	271
                                                                               

linker             ------------------------------------------------------------	27
sin35              GTRLTVTEDLKNVFPPEVAVFEPSEAEISHTQKATLVCLATGFFPDHVELSWWVNGKEVH	182
translated_47      GTRLTVTEDLKNVFPPEVAVFEPSEAEISHTQKATLVCLATGFFPDHVELSWWVNGKEVH	480
sin34              ------------------------------------------------------------	271
                                                                               

linker             ------------------------------------------------------------	27
sin35              SGVSTDPQPLKEQPALNDSRYCLSSRLRVSATFWQNPRNHFRCQVQFYGLSENDEWTQDR	242

sin34              ------------------------------------------------------------	271
                                                                               

linker             ------------------------------------------------------------	27
sin35              AKPVTQIVSAEAWGRADCGFTSVSYQQGVLSATILYEILLGKATLYAVLVSALVLMAMVK	302
translated_47      AKPVTQIVSAEAWGRADCGFTSVSYQQGVLSATILYEILLGKATLYAVLVSALVLMAMVK	600
sin34              ------------------------------------------------------------	271
                                                                               

linker             ------	27
sin35              RKDSRG	308
translated_47      RKDSRG	606
sin34              ------	271

The furin-SGSG spacer-P2A sequence of SEQ ID NO: 15 is encoded by the following sequence contained within SEQ ID NO: 47: “CGGGCCAAGCGGTCCGGATCCGGAGCCACCAACTTCAGCCTGCTGAAGCAGGCCGGCGACGTGGAGGAGAACCCCGGCCCC”.

Example 2 of Rosenberg teaches “An MSGVl-based retroviral vector including the alpha and beta chain genes linked by a FrnSgsgP2A ribosomal "skip" sequence (SEQ ID NO: 26) was constructed…”

SEQ ID NO: 26 of Rosenberg is identical to the sequence contained within SEQ ID NO: 47 (“CGGGCCAAGCGGTCCGGATCCGGAGCCACCAACTTCAGCCTGCTGAAGCAGGCCGGCGACGTGGAGGAGAACCCCGGCCCC”) which encodes the furin-SGSG spacer-P2A sequence of SEQ ID NO: 15.

Moreover, others ordinary skill in the art have likewise used the same polynucleotide seqwuence to join TCR α and β chains into a single polynuleotide construct to facilitate the efficient and coordinated expression of these TCR chains via a gene delivery system having limited coding capacity.

For example, in Example 9 paragraph 143 Garber teaches: “The sequences for TCRs of reactive CTLs from mice vaccinated with survivin 96M were cloned and inserted into a retrovirus vector incorporating 2A linker peptides between the coding sequences of the α- and β- chains of the TCRs.  The TCR sequences were TCR2 (SEQ ID NO: 17) and TCR3 (SEQ ID NO: 18), which are the GSGP2A constructs.  TCR2 contains the α chain of SEQ ID NO: 7, the 2A linker of SEQ ID NO: 19, and the β chain of SEQ ID NO: 4.  TCR3 contains the α chain of SEQ ID NO: 8, the 2A linker of SEQ ID NO: 19, and the β  chain of SEQ ID NO: 6.  Retroviral supernatants were produced by transient transfection of 293-GP cells with the vectors.  The supernatants were used to transduce PBL cells.”

Paragraph 145 of Garber concludes, “Transduction of survivin specific TCR retrovirus constructs into human PBL yielded up to 70% TCR redirected lymphocytes.”

SEQ ID NO: 19 of Garber corresponds to “CGGGCCAAGCGGTCCGGATCCGGAGCCACCAACTTCAGCCTGCTGAAGCAGGCCGGCGACGTGGAGGAGAACCCCGGCCCC” which is identical to the sequence contained within SEQ ID NO: 47 which encodes the furin-SGSG spacer-P2A sequence of SEQ ID NO: 15.

It would have been obvious to one of ordinary skill in the art given the teachings of “the FrnSgsgP2A ribosomal "skip" sequence (SEQ ID NO: 26)” of Rosenberg and/or the “GSGP2A” / “2A linker of SEQ ID NO: 19” of Garber that this same polynucleotide sequence could be used to create a single polynucleotide sequence comprising the α chain from the CTL 501D/19 cell line joined via the furin-SGSG spacer-P2A sequence linker sequence disclosed in Rosenberg or Garber to the β chain from the CTL 501D/19 cell line.  The skilled artisan would have been motivated to create such a particular polynucleotide sequence for the same reasons the skilled artisan would have been motivated to prepare a nucleic acid(s) comprising a nucleotide sequence encoding a polypeptide, wherein the polypeptide comprises the amino acid sequences of SEQ ID NOs: 26-31 / SEQ ID NOs: 32-33 / SEQ ID NOs: 34-35 of claims 6-8.  One of ordinary skill in the art would have been motivated to employ such a strategy for TCR expression because it allows multiple genes to be efficiently and coordinately in a gene delivery system having limited coding capacity, such as a γ-retroviral vector.  One of ordinary skill in the art would have had a reasonable expectation of expressing the α and β chains from the CTL 501D/19 cell line of Heidecker / Heidecker #2 using such a method given the robust expression and processing of 

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 17-24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Vas-Cath, Inc., v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116.



The instant specification describes the cloning of the α and β chains from “PHIN LB831-501D/19, referred to "502" (Heidecker et al., J. Immunol., 164: 6041-6045 (2000))” in Example 1, and shows cell expressing said TCR, corresponding to SEQ ID NO: 34 and 35, bind to HLA-C*07 and MAGE-A12 expressing tumor cells (see Example 3).  

While the instant claims encompass in their breadth the genus of unknowable size of TCRs that bind SEQ ID NO: 4 : HLA-Cw7 complex, the instant specification does not teach other TCRs that bind to an SEQ ID NO: 4 : HLA-Cw7 complex.

Since the amino acid sequence of a protein determines its structural and functional properties, predictability as to which changes can be tolerated in a polypeptide's amino acid sequence while still retaining similar structure requires a knowledge of, and guidance with regard to, which amino acids in the TCR variable domain, in particular its α and β CDRs regions, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the polypeptide sequence relates to its structure and function.  

However, the skilled artisan would be quite uncertain based on the knowledge in the art and the teachings of the instant specification which CDR residues of the single disclosed species of TCR encompassed by the instant claims can be altered such that the resultant TCR will continue to bind a SEQ ID NO: 4 : HLA-Cw7 complex.
Moreover, as has been long known by the skilled artisan, antibodies and TCRs have structural and functional similarities.  For example, both molecules are heterodimers, with each monomer subunit having the characteristic immunoglobulin fold, genes encoding both molecules are constructed via V(D)J recombination of germline encoded nucleic acids, both molecules rely on accessory molecules to promote signal transduction upon ligand binding.

By analogy to antibodies, several recent court decisions speak to the notion that claiming a molecule with unknowable structural heterogeneity solely by reciting its function is not sufficient to establish possession of a genus so claimed.

Rather, “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  

A "representative number of species" means that the species which are described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

Likewise, the Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).  

Along these same lines, as more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself not just a description of the sequence to which the antibody binds.  Amgen, 872 F.3d at 1378-79.  

The importance of this court decision was recently expounded upon by Robert W. Bahr, Deputy Commissioner for Patent Examination Policy in a memorandum clarifying the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) as it relates to claims drawn to antibodies (see Memorandum of February 22, 2018, 2 pages, available on the USPTO website at https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf).

Specifically, the so-called “newly characterized antigen” test, which had been based on an example in previously issued USPTO training materials and had been used in the past for determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody is now considered defunct.  

The Memorandum explains that USPTO personnel should continue to follow the relevant sections of the MPEP pertaining to the written description requirement of 35 U.S.C. § 112(a) (without regard for any disclosure in the MPEP concerning the use of a fully characterized antigen to provide written description support for an antibody to said antigen).

As described in MPEP § 2163,  “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice…reduction to drawings…or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus…See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


enable the skilled artisan to identify binding proteins with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as binding to a SEQ ID NO: 4 : HLA-Cw7 complex, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the biomolecule of interest, see MPEP 2163.

In the instant case, the claims encompass in their breadth TCRs that bind to a SEQ ID NO: 4 : HLA-Cw7 complex, and discloses a single TCR having the claimed reactivity, i.e., the TCR having SEQ ID NOs: 34 and 35.
  
The instant specification does not teach or guide the skilled artisan as to which alpha and beta chain CDR amino acids are critical for binding a SEQ ID NO: 4 : HLA-Cw7 complex; moreover the skilled artisan would not know from the teachings of the instant specification what other TCRs can mediate binding to a SEQ ID NO: 4 : HLA-Cw7 complex or how representative the TCR comprising SEQ ID NOs: 34-35 is of the genus of any TCR reactive with a SEQ ID NO: 4 : HLA-Cw7 complex encompassed in the breadth of the instant claims.

The genus of binding proteins necessary to make representative TCRs reactive with a SEQ ID NO: 4 : HLA-Cw7 complex encompassed in the breadth of instant claims may be vast or it may be small, but the skilled artisan would have no way of knowing which is true from the teachings of the specification; rather all that the skilled artisan would know is that the genus of potential 

In part, this is because there is an incredible diversity of TCRs due to the nature of V(D)J recombination and adaptive immunity (see, e.g., Woodsworth et al., Genome Medicine 2013, 5:98, which provides a nice summary in “Box 1” of the genesis and function of T cell repertoire diversity that would be familiar to the ordinarily skilled artisan well prior to applicant’s date of invention; see also Robins et al., Blood. 2009;114:4099-4107, Abstract and Introduction describing assessments of diversity in the TCR repertoire, both cited herewith).

Furthermore, there are many different methods for isolating peptide:MHC binding TCRs that would, a priori, be expected to yield structurally distinct TCRs relative to the TCRs obtained as described in Example 4 of the instant specification.

For example, Schendel (WO2007017201A1, cited herewith) teaches a method of isolating human TCRs that bind a peptide:HLA complex by screening T cells obtained from an HLA-A2 negative individual for their ability to bind a peptide:HLA-A2 complex that is exogenously expressed in an antigen presenting cell derived from the same HLA-A2 negative individual (see Figs. 2 and 11 and the descriptions on said figs on pages 14 and 19).  

As another example, Kloosterboer et al. (Leukemia (2004) 18, 798–808, cited herewith) teaches a method of isolating TCRs that bind a particular peptide:HLA complex using blood from donors who are negative for the peptide in question but HLA-A2 positive to screen for T-cells that bind peptide:HLA-A2 (see page 806, right col., penultimate paragraph Discussion).

The instant specification does not disclose any details about how representative the TCR comprising SEQ ID NOs: 34-35 is of the total genus of TCRs that bind a SEQ ID NO: 4 : HLA-Cw7 complex that could be isolated by any method known in the art.



In conclusion, the teachings of the instant specification are insufficient to convincingly demonstrate the inventors had possession of representative members of the genus of TCRs reactive with a SEQ ID NO: 4 : HLA-Cw7 complex, or demonstrate a knowledge of the structural features common to the members of the genus necessary for one of skill in the art to visualize or recognize the members of the claimed genus.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Applicant has not described the claimed invention sufficiently to show they had possession of the vast genus of TCRs encompassed by the instant claims.

Sufficient description to show possession of such a genus “may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.” See University of California v. Eli Lilly & Co., 119 F.3d 1559, 1567, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 

rd column, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  

What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, MPEP 2163 II.A.3a.ii.

Applicant is directed to the Revised Guidelines for the Examination of Patent Applications Under the 35 U.S.C.112, ¶  1 ”Written Description” Requirement, Federal Register, Vol. 66, No.4, pages 1099-1111, Friday January 5, 2001).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644